PER CURIAM:
Charles Robert Morris, III, appeals the district court’s order dismissing his 42 U.S.C. § 1983 (2012) complaint under 28 U.S.C. § 1915(e)(2)(B) (2012). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Morris v. Clarke, No. 2:14-cv-00022-RBS-DEM (E.D.Va. Mar. 31, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented' in the materials before this court and argument would not aid the decisional process.

AFFIRMED.